DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to Applicant’s response to Election / Restriction filed on 01/19/2021. 
Claims 2-7, 9-12 and 14-15 have been examined in this application. All other claims have been cancelled. 
No information disclosure statement (IDS) has been filed.

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 01/19/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 and 2 are directed to the same scope.  As a result of the amendments to the claims, claims 2-7, 9-12 and 14-15 are examined in this Application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 9-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 2, the claim recites “generating the access key” and “assigning a merchandise token” and “anchoring the access key associated with the DMC to the merchandise registration code associated with the merchandise.” It is not known how these claim limitations are carried out. One of ordinary skill in the art would not know how to carry out the limitations based on what the Applicants’ deem as their invention. The specification is broad and merely states what the claims recite and fails to describe in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention. 
As a result, the claim and all dependent claims are rejected. 
	The Examiner notes that the Applicant should point to specific portions in the specification where support for how the claim limitations at issue are carried out in a detailed manner or amend the claims to recite how the claim limitations are carried out in order to potentially overcome the rejection. 
Per claim 2, the claim recites “anchoring the access key associated with the DMC to the merchandise registration code associated with the merchandise.” It is not known how the DMC (content) is tied or related to merchandise. Merchandise as disclosed in the specification could be a physical object such as a mug for drinking coffee out of. Content on the other hand is digital, wherein such digital content is not physical like a mug and is transmitted to a device for 
As a result, the claim and all dependent claims are rejected for mere dependence on the rejected claim. 
Per claim 5, the claim recites “wherein the DMC is periodically updated, and wherein the method further comprises rendering the updated DMC based on the retrieval of the access key thereof.” 
	It is not known how the DMC is periodically updated. For example, generally, if content is provided to a user, then the content remains the same and is associated with the keys or tokens or codes that were generated for that specific content. Therefore, it is not known how the same content can be updated periodically, yet the same “access key” is utilized for “rending the updated DMC.” The specification again fails to disclose clearly how the claim is carried out. 

Per claim 6, the claim recites “allowing the consumer to select a subset of the DMC having the access key registered therewith; allowing the consumer to generate a guest access key for the selected subset of the DMC…” The claim is rejected because the specification does not provide support for how the user is able to perform the claimed selection and the generation of the guest access key for the “subset of the DMC.” 
Per claim 9, the claim recites “allowing the consumer to remove the anchoring of the access key associated with the DMC to the merchandise registration code associated with the merchandise.” Again, the specification fails to disclose how a consumer can “remove the anchoring…” The specification merely recites what the claims recite, resulting in the claim rejection. 
Per claim 10, the claim recites “allowing the consumer to transfer the access key associated with the DMC, as removed from the anchoring to the merchandise registration code associated with the merchandise, to be anchored to another merchandise registration code associated with another merchandise.” Again, the specification contains the same language as the claim, however, support for actually how such transfer is carried out cannot be found. If a key is tied to a first merchandise, how can the same key be tied to another merchandise not alone the content that is anchored to the merchandise based on the access key. As a result, the claim is rejected. 
Per claim 11, the claims recites “anchoring multiple access keys associated with corresponding DMCs to the merchandise registration code associated with the merchandise for the consumer; and queuing the DMCs, as associated with the multiple access keys, in a desired order to be rendered in response to the retrieval of the multiple access keys thereof.”
Because claim 2 recites that the content and the merchandise are anchored based on a access key, it is not known how multiple access keys can be associated with a single merchandise registration code. It is also not known how “queuing the DMCs” is carried out. The claim is broad and the specification does not provide support for a broad claim in which any form of merchandise is tied to multiple access keys, wherein the content is queued in a desired order. The specification again fails to disclose how such claim limitations are carried out. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 2, the claim first recites a “method for management of digital media content (DMC)” the claim then recites “generate a DMC” and subsequently, the claim recites “the DMC” and “the generated DMC.”
It is not clear whether “the DMC” is referring to the first recitation of the “digital media content” or whether it is referring to the “a DMC.” The same is true for the recited “the generated DMC.”
Because is not known whether the “digital media content” is the same or different than the “a DMC,” the claim is determined to be indefinite. 
For purposes of examination, any teaching of a single digital media content will be determined to read on the multiple DMC recitations. Also, all dependent claims are rejected for mere dependence on the rejected claim. 
Per claim 2, the claim is determined to be broader than the specification, it is not known which entity is performing which limitation, and whether the limitations are based on a sequence of events or whether the limitations are independent of one another. Thus, the claims fail to particularly point out and distinctly claim the subject matter which the inventors regard as the invention. 
For purposes of examination, any teaching of the claim limitations being tied to a digital content and any teaching of a merchandise having a code and relating the merchandise to content will be determined as reading on the claim limitations. 
	All dependent claims are rejected for mere dependence on the rejected claim.
Per claim 7, the claim recites “wherein the rendering of the selected subset of the DMC is controlled by one or more of physical proximity of a deployment device of the consumer, social network permissions and time limit on rendering of the selected subset of the DMC.”
The claim recites limitations which can be carried out by a deployment device of the consumer. Claims 2, 4 and 6 do not recite “a deployment device” and are not directed to what a deployment device does. Instead claims 2, 4, and 6 are directed to a “method for management of digital media content.” As a result, claim 7 is indefinite because it is not known whether the claim limitations in claims 2, 4, and 6; claims from which claim 7 depends, are carried out by another device, multiple devices, or the same “deployment device” as recited in claim 7. Also, it is not clear whether the controlling of the rendering of the content is carried out by the “deployment device” while the actual rendering of the content is carried out by another device. 
For purposes of examination, any single device that is taught as rendering content and also enforcing usage rights of the content will be determined as reading on the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7, 9-12 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 2-7, 9-12 and 14-15 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 2-7, 9-12 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are determined to be directed to an abstract idea of merely registering, based on data and generated data, content and merchandise and managing the usage of the content in association with the merchandise without significantly more. 
The abstract idea is classified under certain methods of organizing human activity and more specifically fundamental economic principles, mitigating risk, agreements in the form of contracts, business relations, and following rules or instructions. Also, the abstract idea is further classified under mental processes, wherein the claims amount to concepts performed in the human mind. 
Claim 2 for instance recites, in pertinent part: 
A method for management of… media content..., comprising:
providing, by a consumer, a token associated with a DMC;
authenticating the provided token to generate a DMC registration code for the DMC;
activating a license for the DMC corresponding to the generated DMC registration code;
triggering an action for a creator of the DMC in response to activation of the license therefor;
generating an access key for the DMC upon triggering of the action;
registering the generated access key for the DMC to the consumer;
receiving, from the consumer, a merchandise profile associated with a merchandise;
assigning a merchandise token to the merchandise based on the corresponding merchandise profile;
authenticating the merchandise token to generated a merchandise registration code for the merchandise;
registering the generated merchandise registration code for the merchandise to the consumer; and
anchoring the access key associated with the DMC to the merchandise registration code associated with the merchandise for the consumer. 
The claims capture fundamental economic principles because providing a user with content and merchandise and using keys and tokens to control the rendering of the content defines economic principles in which funds are used to allow a user access to the content / merchandise while also controlling the user’s access / ownership of such content/merchandise.  In order to mitigate the risk arising from providing users with content / merchandise and insuring that no fraudulent or unauthorized use of the content / merchandise is carried out, the claims recite the use of tokens, keys, codes and the like enforce usage of the content/merchandise.  The tie between a consumer, content provider, and the entity enforcing the usage of the content amounts to business relations. Finally, the claims outline explicitly the concept of following rules or instructions, wherein the consumer must follow rules and instructions in order to render the content/merchandise. 
Under mental processes, the claims can be carried out by pen and paper, wherein the generation of the codes and authentication of the codes/tokens and associating content with merchandise can be done using a human mind. 
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: digital media content and a deployment device in claim 7. These additional elements merely automate or process the abstract idea. The elements are only recited at a high level of generality and only perform generic functions of sending, receiving data, generating data, analyzing data, and performing operation based on the analysis. These elements are simply generic, which are recited to attempt to limit the abstract idea to a particular technological environment. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. The type of information being generated and authenticated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims are not found to include the significance of any additional element(s) that are   sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible.

Examiner Note
The following reference, U.S. Patent 9171298 teaches a user purchasing a merchandise also comprising content, wherein the merchandise can include a compact disk containing content. The compact disk (CD) externally includes a first code, PSN, the CD also contain a second code, PMSN accessible to the user by opening the CD after purchase. Both the PSN and the PMSN are authenticated and registered by a server. Therefore, when the user provides the first code or token, ie. The second code to the server, the server is able to perform an authentication and return a result. Once authenticated, the server then generates and provides the user with an encrypted key. The user is allowed to access the content using the key. The patent to Atkinson et al. also teaches using a nonce along with the key to further increase security measures when a user is attempting to render the content. Furthermore, the key is and can be associated with multiple conditions such as, partial access to the content, specific access, complete access, regional access, time access and so on. 
Atkinson also teaches registering the CD or merchandise profile based on the title of the merchandise or the like. On the other hand, the reference does not explicitly disclose “assigning a merchandise token to the merchandise based on the corresponding merchandise profile; authenticating the merchandise token to generate a merchandise registration code for the merchandise; registering the generated merchandise registration code for the merchandise to the consumer; and anchoring the access key associated with the DMC to the merchandise registration code associated with the merchandise for the consumer.”
Atkinson does teach utilizing a first code or PSN that is associated with the merchandise. This PSN is generated by the first source or the manufacturer of the merchandise not the server. See Atkinson at least at [Col. 5, Ln. 65-67; Col. 13, Ln. 1-30 and Figures 1-2]; [Col. 6, Ln. 1-3; Col. 13, Ln. 37-41 and Figures 1-2]; [Col. 13, Ln. 37-67; Col. 14, Ln. 16-22; Col. 32, Ln. 26-36 and Figures 1-2]; [Col. 13, Ln. 37-67; Col. 14, Ln. 16-22; Col. 32, Ln. 26-36 and Figures 1-2]; [Col. 34, Ln. 34-67] and [Col. 17, Ln. 9-35; Col. 21, Ln. 56-64].

U.S. Patent Application Publication 2002/0002468 to Spagna et al. teaches providing users with content and enforcing the access of the content using encryption keys. Spagna explicitly teaches triggering an action for a creator of the DMC, wherein the action is providing funds to the content creator. Obviously, when a user purchases content or merchandise, the creator of such content / merchandise must be financially compensated the same way the seller or merchant must be compensated. See Spagna at least at Abstract, Paragraphs 0211-0264, 0331-0473 and 0927 and Figures 6.
Examiner also notes that claim 2 contain the following intended use language, which does not have any patentable weight: “to generate a DMC registration code for the DMC.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685